Case 1:20-cv-08748-PAE-SN Document 40 Filed 07/08/21 Page 1 of 1

 

THE CITY OF NEW YORK

GEORGIA M, PESTANA LAW DEPARTMENT SULANNE CUNES
' HIG LOUNSE,

Acting Corporation Counsel 100 CHURCH STREET Phone: (212) 356-2386
NEW YORK, NY 10007 Fax: (212) 356-3509

Email: sfunes@dtaw.nye.gov

July 8, 2021

BY ECF

Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re: Greathouse v. Vasquez, ef al, 20-CV-8748 (PAE)(SN)

Your Honor:

I am a Senior Counsel in the Office of Georgia Pestana, Acting Corporation Counsel of
the City of New York, and the attorney for defendants Freddie Vasquez and the City of New
York, in the above-referenced matter. The undersigned writes jointly with defendant District
Attorney Cyrus Vance (collectively, ““defendants”) to respond to plaintiffs motion for default,
entered on June 28, 2021. See Docket Entry 37. In a nutshell, plaintiffs motion is predicated on
the defendants’ alleged failure to timely serve their reply on June 23, 2021, in support of
defendants’ motion to dismiss the complaint, and as ordered by Judge Netburn on April 12, 2021
[Docket Entry No 25]. See Docket Entry 37, at pages 1, 4 and 5, Defendants respectfully
request that the Court deny plaintiff's motion as moot, as defendants timely filed their reply on
June 22, 2021 [Docket Entry 35] and served their reply on June 23, 2021 [Docket Entry 36] in
accordance with the Court’s June 23, 2021 deadline [Docket Entry No. 25].

Thank you for consideration.

Respectfully submitted,

SUZ ie Funey

Granted, Plaintiff's motion for default is dismissed as moot. The
Clerk is respectfully directed to close the motion pending at
docket 37. SO ORDERED.

(oh A. Engh

PAUL A. ENGELMAYER

United States District Judge
7/8/2021

 
